No. 04-01-00832-CV
CENTER FOR HEALTH CARE SERVICES WORKSHOP,
Appellant
v.
Mauricia RODRIGUEZ, as Next Friend of Johnny Rodriguez,
Appellee
From the 166th Judicial District Court, Bexar County, Texas
Trial Court No. 2001-CI-15631
Honorable Karen Pozza, Judge Presiding
Opinion by:	Sandee Bryan Marion, Justice
Sitting en banc:	Phil Hardberger, Chief Justice
			Alma L. López, Justice
			Catherine Stone, Justice
			Paul W. Green, Justice
			Sarah B. Duncan, Justice (concurring in judgment)
			Karen Angelini, Justice
			Sandee Bryan Marion, Justice 
Delivered and Filed:	August 28, 2002
REVERSED AND RENDERED
	The Center for Health Care Services Workshop (1) appeals the trial court's order denying its
plea to the jurisdiction.  On our own initiative, we consider this appeal en banc and we hold that
because Johnny Rodriguez did not have standing to bring a claim under Chapter 321 of the Texas
Health and Safety Code, we reverse the trial court's order and render judgment dismissing the cause.
See Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 553-54 (Tex. 2000) (holding that standing is
prerequisite to subject-matter jurisdiction, which may be raised in plea to the jurisdiction); Patterson
v. Planned Parenthood of Houston & Southeast Texas, Inc., 971 S.W.2d 439, 442 (Tex. 1998)
(holding that standing is threshold issue implicating subject-matter jurisdiction).
Scope and Standard of Review
	"Interpretation of a statute is a pure question of law over which the [trial] judge has no
discretion." Mitchell Energy Corp. v. Ashworth, 943 S.W.2d 436, 437 (Tex. 1997). We therefore
review the trial court's denial of the plea to the jurisdiction de novo. In doing so, we are "not required
to look solely to the pleadings but may consider evidence and must do so when necessary to resolve
the jurisdictional issues raised." Bland Indep. Sch. Dist., 34 S.W.3d at 555.
Factual and Procedural Background
	The Center for Health Care Services provides a variety of services for people with mental
illness, mental retardation, and alcohol or chemical dependency.  One of the services offered for
individuals with mental retardation is vocational training for the purpose of transitioning individuals
into private sector jobs.  The vocational training services are provided by the Center for Health Care
Services at its Workshop facility.  Johnny, who has been diagnosed with mental retardation, attended
a job training and placement program sponsored at a Workshop facility. (2)  While attending the
program, he was allegedly physically and sexually assaulted by another program participant.
Sometime thereafter, Johnny's mother sued the Center for Health Care Services Workshop, (3) alleging
negligence and violations of the Patient Bill of Rights under Texas Health and Safety Code section
321.001.  See Tex. Health & Safety Code Ann. §§ 321.001-.004 (Vernon 2001).  The  Center for
Health Care Services answered and filed a plea to the jurisdiction, contending sovereign immunity
barred the negligence and statutory claims, and that Johnny was not a "patient" and its Workshop
facility is not an "inpatient" facility for purposes of invoking the statute.  After a hearing, the trial
court denied the plea to the jurisdiction, and this appeal ensued.  See Tex. Civ. Prac. & Rem. Code
Ann. § 51.014(a)(8) (Vernon Supp. 2002).  In this court, Johnny has abandoned his negligence claim.
Therefore, our discussion concerns only the statutory claim.  Because Johnny's standing to bring a
claim under the Patient Bill of Rights is dispositive, we address only that basis for the trial court's
jurisdiction. 
Analysis
	The Patient Bill of Rights was enacted to include "the applicable rights included in this
chapter, Subtitle C of Title 7,[] Chapters 241, 462, 464, and 466, and any other provisions the
agencies consider necessary to protect the health, safety, and rights of a patient receiving voluntary
or involuntary mental health, chemical dependency, or comprehensive medical rehabilitation services
in an inpatient facility."  Tex. Health & Safety Code Ann. § 321.002(a) (Vernon 2001).  A
treatment or mental health facility that violates the Patient Bill of Rights "is liable to a person
receiving care or treatment in or from the facility who is harmed as a result of the violation."  Id. §
321.003(a).  Mauricia Rodriguez argues that the Center for Health Care Services' Workshop facility
is liable to Johnny because section 321.003(a)'s use of the term "person" means that a claimant need
not be a "patient."  She contends that  the rights afforded to persons who receive mental health
services under Title 25 of the Texas Administrative Code were incorporated into the Patient Bill of
Rights; therefore, anyone who receives mental health services under an applicable section of the
Administrative Code has a cause of action under Health and Safety Code Chapter 321 for a violation
of the Patient Bill of Rights.  See 25 Tex. Admin. Code §§ 404.151-.167 (2002) ("Rights of Persons
Receiving Mental Health Services").  We disagree.
	The Patient Bill of Rights incorporates rights from other sections of the Health and Safety
Code; however, none support Mauricia's argument.  The purpose of Subtitle C of Title 7 "is to
provide people having severe mental illness access to humane care and treatment . . . ."  Tex. Health
& Safety Code Ann. § 571.002 (Vernon 1992).  Neither party alleges and the record does not
indicate that Johnny suffers from a mental illness as that term is defined in the Mental Health Code.
See id. § 571.003(14) (Vernon Supp. 2002). (4)  Chapter 241 provides for the protection and promotion
of "the public health and welfare by providing for the development, establishment, and enforcement
of certain standards in the construction, maintenance, and operation of hospitals."  Id. § 241.002
(Vernon 2001).  Johnny's suit does not allege a violation of Chapter 241.  See id. §§ 241.056,
241.156.  Chapters 462, 464, and 466 provide for the treatment of chemically dependent persons,
facilities treating alcoholics and drug-dependant persons, and regulation of narcotic drug treatment
programs, respectively.  Id. §§ 462.001 et seq., 464. 001 et seq., 466.001 et seq.  Neither party
alleges and the record does not indicate that Johnny suffers from alcohol or substance abuse. 
	The Patient Bill of Rights applies to patients who receive mental health, chemical dependency,
or comprehensive medical rehabilitation services in an inpatient facility.  Tex. Health & Safety
Code Ann. § 321.002(a).  Section 321.003 establishes liability for violations of a provision of the
Patient Bill of Rights adopted pursuant to section 321.002.  Id. § 321.003(a).  We construe section
321.003 as imposing liability on an inpatient facility for harm to an individual who is a patient of the
facility, when such harm results from a violation of the Patient Bill of Rights. (5)
	A "patient" is one who receives voluntary or involuntary mental health services under the
Texas Mental Health Code.  Id. § 571.003(16) (Vernon Supp. 2002).  Johnny was receiving job
training and placement services at the Workshop facility because of his diagnosis of mental
retardation.  The Workshop's program teaches individuals with mental retardation how to pay
attention to work-tasks, personal hygiene, and other skills necessary to maintain employment in the
community.  Johnny was not receiving any services from the Workshop related to mental illness,
chemical dependency, or medical rehabilitative needs.  The Health and Safety Code defines "inpatient
mental health facility" as "a mental health facility that can provide 24-hour residential and psychiatric
services . . . ."  Id. § 571.003(9).  A full-time psychiatrist is available to provide psychiatric counseling
and treatment to Workshop clients at a clinical facility, but the Workshop itself does not provide
psychiatric treatment on a twenty-four basis.  The doctor does not consult with patients at the
Workshop facility, and Johnny was not receiving this service as he had a private psychologist.  The
Workshop facility has no beds for its clients, who attend the program from 8:00 a.m. to 3:00 p.m.
A nurse will assist Workshop clients who have brought their own medication, but the nurse does not
prescribe medication for Workshop clients.  It is clear that the Workshop is not an "inpatient" facility
as that term is defined in the Health and Safety Code.  Because Johnny is not a patient at an inpatient
facility, he lacks standing to bring a claim under the Patient Bill of Rights, and the trial court erred
in denying the Center for Health Care Services' plea to the jurisdiction on this basis.
Conclusion
	Because we conclude that Johnny did not have standing to pursue his claims against the
Center for Health Care Services, we do not reach the issue of whether immunity from suit under
Health and Safety Code Chapter 321 is waived.  We reverse the trial court's order denying the Center
for Health Care Services' plea to the jurisdiction and render judgment dismissing the cause.
							Sandee Bryan Marion, Justice
Publish
1.   Mauricia Rodriguez named the Center for Health Care Services Workshop as the defendant in her petition.
The appellant's correct name is the Center for Health Care Services.  The Center for Health Care Services Workshop
is a facility at which certain services are offered.
2.   The disclosure of information that might identify a person who has been or is a client of a Mental Health
Mental Retardation facility, local authority, or contract provider is prohibited. See Texas Administrative Code Title
XXV part 2.However, Rodriguez appears to have waived this protection by filing this suit using Johnny's name.
3.   Mauricia Rodriguez alleged, in her original petition, that the Workshop facility is a nursing home, which
it clearly is not.
4.   "Mental illness means . . . an illness, disease, or condition, other than epilepsy, senility, alcoholism, or
mental deficiency, that: (A) substantially impairs a person's thought, perception of reality, emotional process, or
judgment;  or (B) grossly impairs behavior as demonstrated by recent disturbed behavior."  Tex. Health & Safety
Code Ann. § 571.003(14). 

5.   See Texas Dept. Mental Health & Mental Retardation v. Lee, 38 S.W.3d 862 (Tex. App.--Fort Worth 2001,
pet. filed 3-27-01); Central Counties Center for Mental Health & Mental Retardation Serv. v. Rodriguez, 45 S.W.3d
707 (Tex. App.--Austin 2001, pet. filed 5-14-01); Spindletop MHMR v. Doe, 54 S.W.3d 893 (Tex. App.--Beaumont
2001, rule 53.7(f) motion filed 10-22-01); Wichita Falls State Hosp. v. Taylor, 48 S.W.3d 782 (Tex. App.--Waco
2001, pet. granted).  In each of these cases, the plaintiff was a patient at an inpatient facility.